UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF INDIANA

HAMMOND DIVISION

MICHAEL ORTH )
)
Plaintiff, )
)

v ) Civil Action No,: 2:20 cv-00120
)
)
JOSEPH AUGUSTYN, CON WAY )
TRANS SERVICES, INC d/b/a )
XPO LOGISTICS FREIGHT, INC. )

Defendants.

PLAINTIFF’S RESPONSE TO DEFENDANTS’ FRCP 12(B) MOTION TO DISMISS
AND MOTION FOR LEAVE TO NAME REAL PARTY IN INTEREST PURSUANT TO
FRCP 17

COMES Now, Michael Orth, deceased Plaintiff, and for his Response to Defendants’
Motion to Dismiss and Motion for Leave to Name Real Party in Interest Pursuant to Federal Rule

of Civil Procedure 17 and states as follows:

I. Procedural History

1. This matter arises from a personal injury automobile versus tractor-trailer collision that
occurred on September 13, 2019, in the westbound direction of Interstate 80 at or near
mile-marker 9 in the City of Gary, Indiana.

2. The present action was filed on February 19, 2020 in the Lake County Indiana Superior
Court under Cause No. 45D04-2002-CT-000200.
Shortly thereafter, on March 26, 2020 Defendants removed this action to this Court via
diversity jurisdiction pursuant to 28 U.S.C. §1332 as the amount in controversy! exceeds
$75,000.00 and Plaintiff and Defendants were domiciled in different states.

. Unfortunately, Michael Orth unexpectedly died intestate on the 6th day of May, 2020 while
domiciled in Murrells Inlet, South Carolina. Mr. Orth died from causes other than the
injuries he sustained in the motor vehicle collision that is the subject of the present lawsuit.

. The Indiana Survival Act permits the personal representative to maintain a personal injury
cause of action after the Plaintiff is deceased pursuant to Ind. Code 34-9-3-1 ef seg.

On June 24, 2020, The Estate of Michael Orth was opened in the Lake Superior Court,
Lake County, Indiana, naming the decedent’s wife, Julie Baumgartner, as the personal
representative of the Estate of Michael Orth. (Exhibit A, Estate Pleadings & Order). The
entire purpose of opening this Estate is to proceed with the Survival Act cause of action.

. Approximately seven (7) weeks has passed between Mr. Orth’s unexpected death and the
date his Estate was opened.

. Defendants filed a F.R.C.P. 12(b) Motion to Dismiss based upon the fact that Michael Orth
is deceased, and he cannot proceed unless an estate is opened.

. Michael Orth’s Estate is now open, thus, Plaintiff herein seeks to substitute Julie
Baumgartner as Personal Representative of the Estate of Michael Orth as the Real Party in
Interest pursuant to F.R.C.P. 17.

II. Standard

Federal Rule 17(a) sets forth examples of individuals that may be named where the real

party cannot proceed on his or her own behalf such as a decedent, minor, or incapacitated litigant.

(a) Real Party in Interest.

(1) Designation in General. An action must be prosecuted in the name of the real party in interest.
The following may sue in their own names without joining the person for whose benefit the action
is brought:

(A) an executor;

 

' Due to Plaintiff's untimely death, the amount in controversy is now likely beneath the $75,000 threshold for federal
jurisdiction. Accordingly, assuming that Plaintiff is permitted to substitute the real party in interest pursuant to
F.R.C.P. 17, to correct the proper party, Plaintiff intends to move to remand to Indiana State Court.

2
(B) an administrator;

(3) Joinder of the Real Party in Interest. The court may not dismiss an action for failure to
prosecute in the name of the real party in interest until, after an objection, a reasonable time
has been allowed for the real party in interest to ratify, join, or be substituted into the action.
After ratification, joinder, or substitution, the action proceeds as if it had been originally
commenced by the real party in interest.

Fed. R. Civ. P. 17 Emphasis added.

“Modern decisions are inclined to be lenient when an honest mistake has been made in choosing
the party in whose name the action is to be filed .... The provision should not be misunderstood or
distorted. It is intended to prevent forfeiture when determination of the proper party to sue is
difficult or when an understandable mistake has been made.”

Advisory Committee Comments - Fed. R. Civ. P. 17

III. Discussion

a. Summary of Argument

In the case at bar, Plaintiff initiated this cause of action on February 19, 2020 and it was
removed to this Court on March 26, 2020. On May 6, 2020, Plaintiff Michael Orth died
unexpectedly from a cause that was not related to the injuries sustained in the personal injury cause
of action. Thereafter, an estate was opened entitled Estate of Michael Orth (hereafter “the Estate’)
approximately seven (7) weeks later on June 24, 2020. The decedent’s wife, Julie Baumgartner,
was named as the personal representative on the same day. Accordingly, Plaintiff now wishes to
correct the caption and substitute Julie Baumgartner in her capacity as personal representative of

the Estate as the proper party plaintiff in this cause.
b. The Honest Mistake Test — The Liberal Test for FRCP 17(a)

Historically, Federal courts have liberally granted leave to permit substitution of a proper

party pursuant to FRCP 17(a) where an improper party has brought suit due to an honest mistake
or where a determination of the proper party is difficult. Wieburg v. GTE Southwest, Inc., 272
F.3d 302, 308 (Sth Cir.2001) (“In accordance with the Advisory Committee's note, most courts
have interpreted the last sentence of Rule 17(a) as being applicable only when the plaintiff brought
the action in her own name as the result of an understandable mistake, because the determination
of the correct party ... is difficult.”); Intown Properties Mgmt. Inc. v. Wheaton Van Lines, Inc.,271
F.3d 164, 171 (4th Cir.2001) (finding that Rule 17(a) was inapplicable because the “mistake had
not been ‘understandable’ ”’); Advanced Magnetics, Inc. v. Bayfront Partners, Inc., 106 F.3d 11,
20 (2nd Cir.1997) (“the district court retains some discretion to dismiss an action where there was
no semblance of any reasonable basis for the naming of an incorrect party.”); Lans v. Gateway
2000, Inc., 84 F.Supp.2d 112, 120 (D.D.C.1999) (“it is appropriate to liberally grant leave to
substitute a real party in interest when there has been an honest mistake in choosing the nominal
plaintiff, meaning that determination of the proper party was somehow difficult at the time of the
filing of the suit, or that the mistake is otherwise understandable.”), affd, 252 F.3d 1320
(Fed.Cir.2001); Feist v. Consolidated Freightways Corp., 100 F.Supp.2d 273, 276 (E.D.Pa.1999)
(“Rule 17(a) should not be applied blindly to permit substitution of the real party in interest in
every case. In order to substitute the trustee as the real party in interest, Plaintiff must first establish
that when he brought this action in his own name, he did so as the result of an honest and
understandable mistake.”).

The “honest mistake test” set forth in Link Aviation, Inc. v. Downs, 325 F.2d 613, 614-15
(D.C.Cir.1963) and Advanced Magnetics, Inc. v. Bayfront Partners, Inc., 106 F.3d 11, 20 (2nd
Cir.1997) establishes the standard by which a party may seek relief pursuant to FRCP 17(a):“[a]
Rule 17(a) substitution of plaintiffs should be liberally allowed when the change is merely formal

and in no way alters the original complaint's factual allegations as to the events or the participants.”
Advanced Magnetics, Inc., 106 F.3d at 20. In this case, substituting the Estate as the real party in
interest would be a ministerial amendment in the caption. None of the substantive allegations set
forth in the original Complaint will change by way of this substitution in name. None of the
allegations in the Complaint will change, thus, the substitution of the Estate as the real party in
interest will not prejudice any portion of the litigation that has occurred to date, nor will it have
any effect on the Defendants.

This Court has previously found FRCP 17(a) motions to substitute real party in interest
meritorious. In Andrew Florek v. Mobil Oil Corp.,1985 WL 5175 (N.D.Ind.), a lawsuit was
initiated in the name of deceased plaintiff Plaintiff Andrew Florek against Defendant Mobil for
property damage to the Florek home. /d at 1. While Mr. Florek was alive, it appears that he made
a claim with and received compensation from his insurer, Westchester. Jd. Thereafter Mr. Florek
died in 1980 and a period of over two years passed. Jd. In 1982, Westchester initiated litigation in
the name of Andrew Florek (although he had been deceased for over 2 years) and thereafter sought
to be substituted as the real party in interest via FRCP 17(a) in order to preserve its subrogation
interest. Jd. This Court examined FRCP 17(a), 15(c), as well as the case law allowing insurers
who pay claims to their insureds to be named real parties in interest and assert subrogation rights.
Id at 2-3. Ultimately this Court held that substitution of Westchester was appropriate because it
was a real party in interest and should have initiated the cause of action in its own name, however,
this mistake did not warrant dismissal. Jd.

Based upon Link Aviation and the case law cited therein, it is apparent that the duty placed

upon Westchester pursuant to Indiana law to bring the case in its own name is not

determinative of the issue. Instead, lenient application of the law to the facts before the

Court indicates that the initial complaint initiated a valid suit and that if the requirements

set forth in Rule 15(c) are met, the case should not be dismissed.

Florek at 5.
This Court thereafter continued in its analysis of FRCP 15(c) as to whether substitution of
the Plaintiff relates back to the filing of the original complaint. /d at 5. First, this Court inquired
as to “whether Rule 15(c) applies to an amendment which substitutes a new party plaintiff to the
original complaint,” as there could be concern that the substitution could essentially frustrate the
purpose of a statute of limitations defense. Jd. However, this Court reasoned that the primary
purpose of a statute of limitations defense is to “...to insure that parties are given formal and
seasonable notice that a claim is being asserted against them...” Jd citing Klingbeil v. Ric-Wil,
Inc., 436 N.E.2d 843 (Ind.App.1982). Next, this Court assessed whether the substitution arouse
from the same occurrence set forth in the initial Complaint. Jd. This Court reasoned:

In the present case, it is obvious that a motion to substitute Westchester as the real party

in interest arises from the original alleged negligent act of Mobil in 1977. Therefore, Mobil

has had notice of the complaint and the acts upon which the complaint is based. Notice
was actual rather than constructive in that Mobil was the only defendant to the initial

complaint and remains the only defendant after substitution of Westchester as the real
party in interest.

Florek at 5.

Although the case at bar does not involve subrogation, the principals set forth are
analogous. Here, the personal injury cause of action was initiated on February 19, 2020. Plaintiff
subsequently died unexpectedly from an unrelated cause on May 6, 2020. Julie Baumgartner was
named as the personal representative of the Estate seven (7) weeks later June 24, 2020. The present
motion merely seeks to name the proper party plaintiff as the personal representative of the Estate.
Under this Court’s Rule 15(c) analysis, it is clear that Defendants received notice of the cause of
action shortly after it was filed in February of 2020, and in fact appeared by defense counsel shortly
thereafter. Moreover, this substitution arises from the exact same set of facts and does not change

any of the substantive/factual allegations set forth in the original Complaint. Accordingly, Plaintiff
submits that this substitution passes the threshold for substitution pursuant to FRCP 17(a) and all
relation back requirements of 15(c).

In contrast, there are rare occasions where substitution pursuant to FRCP 17(a) is not
appropriate. An example of inappropriate substitution is the case of Metal Forming Techs., Inc. v.
Marsh & McLennan Co., 224 F.R.D. 431, (S.D. Ind. 2004). In Metal Forming, as part of a
settlement agreement, plaintiff corporation assigned its rights to sue its insurance agent (Marsh) to
Cincinnati Insurance, following a fire on the premises of Metal Forming’s leased premises. /d at
433-434. Thereafter, Cincinnati initiated the cause of action in the name of Metal Forming instead
of its own name as required by Indiana law. Jd at 434. In his analysis, Judge Baker of the U.S.
District Court for the Southern District of Indiana discerned that Metal Forming could not be the
real party in interest because the claim was assigned by Metal Forming to Cincinnati prior to the
initiation of the lawsuit. Jd. Moreover, Judge Baker observed that there was no “honest mistake”
made:

Plaintiffs' reasons, in the Court's view, do not disclose an honest or understandable

mistake. Quite the contrary. As Marsh points out in reply, “[i]f Plaintiffs did in fact

undertake legal research on this issue prior to filing this action, Plaintiffs must have failed
to notice, ignored or rejected the recent cases directly on point stating that the assignee,
not the assignor, must be the plaintiffs.” [Docket No. 48, p. 7]. Cincinnati chose to sue in

Plaintiffs' names knowing that Cincinnati—not the Plaintiffs—owned the claims. Such

sleight of hand should not be rewarded.

Metal Forming at 437.

In short, Judge Baker discerned that Cincinnati Insurance made a strategic decision to

initiate the action in the name of the underlying plaintiff to gain a strategic or tactical advantage.”

However, since the underlying plaintiff assigned these rights to Cincinnati, the initiation of the suit

 

? Understandably in a subrogation action, an insurance company may wish to avoid being a captioned
plaintiff as a jury may not be as sympathetic to a large insurer as it could be to a local small business. This
is the strategic advantage that Judge Baker appears to have alluded to.

7
was never proper. The facts in Metal Forming are substantially different than those in the case at
bar. Here there is no assignment of a claim or any strategic advantage Plaintiff has sought to
achieve by naming the Plaintiff as the Estate. Instead, Plaintiff merely incorrectly named the
proper party as the Estate instead of the personal representative. As discussed supra, there is no
element of surprise, no change in allegations, and no new legal theory being bought by this
substitution, rather it is a ministerial change in the caption to rectify a procedural requirement of
maintaining the cause of action. Accordingly, Metal Forming has little relationship to the case at
bar.

Wherefore, Plaintiff, Michael Orth, deceased, respectfully requests that this Court Deny
Defendants’ Motion to Dismiss and Grant Plaintiff's Motion for Leave to Name the Estate of
Michael Orth by Personal Representative Julie Baumgartner, as the Real Party in Interest Pursuant
to Federal Rule of Civil Procedure 17 and for all just and proper relief in the premises.

Respectfully submitted,

/s/David S. Gladish
David S, Gladish, #18653-45

Law Office of David Gladish, P.C.

3235 45"™ Street
Highland, IN 46322
(219) 838-1900
Attorney for Plaintiff

s/Mark J. Schocke

Mark J. Schocke, #29746-45

Law Office of David Gladish, P.C.
3235 45" Street

Highland, IN 46322

(219) 838-1900

Attorney for Plaintiff
CERTIFICATE OF SERVICE

[hereby certify that on June 29, 2020, the Plaintiff's Motion for Leave to Name Real Party
in Interest Pursuant to Federal Rule of Civil Procedure 17 was served upon the following
electronically:

Johnson & Bell
Edward Hearn
Jennifer Carpenter

hearne@jbltd.com

carpenterj(@jbltd.com

/s/ Mark J. Schocke

Mark J. Schocke, #29746-45

Law Office of David Gladish, P.C.
3235 45" Street

Highland, IN 46322

Ph, (219) 838-1900

Fx. (219) 838-1909
Mark(@davidgladish.com
Attorney for Plaintiff
